DETAILED ACTION
Response to Amendment
The Amendment, filed on 01/31/2022 has been entered and acknowledged by the Examiner.
Cancellation of claims 1-12 has been entered, the previous rejections of those claims are irrelevant.
Claims 13-20 are pending in the instant application.

Allowable Subject Matter
Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 13, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 13, and specifically comprising the limitation of “ generating a colloidal solution comprising at least one metal oxide, by ball milling, mechanochemical synthesis, or both, a plurality of particles that are in a solution comprising a dispersant and a surfactant, a functional coating, or both; coating a substrate with the solution to form a first film; and heat treating the first film to form a treated first film” including the remaining limitations.
	Claims 14-20 are allowable, at least, because of their dependencies on claim 13.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/           Primary Examiner, Art Unit 2879